Title: From George Washington to the United States Senate and House of Representatives, 27 January 1791
From: Washington, George
To: United States Senate and House of Representatives



United States January 27th 1791
Gentlemen of the Senate, and House of Representatives.

In order that you may be fully informed of the situation of the frontiers, and the prospects of hostility in that quarter; I lay before you the intelligence of some recent depredations, received since my message to you upon this subject, of the 24th instant.

Go: Washington

